appellant contends that the district court should have dismissed
                respondent's petition for judicial review on the ground that it was not
                timely filed. Based on the conflicting evidence regarding when respondent
                actually received the Mediator's Statement, it was not clearly erroneous
                for the district court to find that respondent's petition was timely filed.
                Edelstein, 128 Nev. at , 286 P.3d at 260 (indicating that, absent clear
                error, a district court's factual determinations will not be disturbed); id. at
                     n.4, 286 P.3d at 254 n.4 (recognizing that the time frame for
                petitioning for judicial review under FMR 21(2) (2011) begins running
                upon receipt of the Mediator's Statement).
                             Appellant next contends that the district court erred in
                determining that respondent produced proper certifications for the
                endorsements on appellant's promissory note. We disagree. Because
                respondent certified that the promissory note in its possession was the
                original, this certification was also sufficient to certify that the
                endorsements on the note were the originals. 2 Edelstein, 128 Nev. at ,



                ...continued
                and that respondent's chain of title is therefore incomplete. Because this
                argument was not made in district court, we decline to consider it on
                appeal. Old Aztec Mine, Inc. v. Brown, 97 Nev. 49, 52, 623 P.2d 981, 983
                (1981).

                      2 We  need not consider in this case whether a separate certification
                would be necessary for an endorsement contained on an allonge. As
                respondent accurately argued at the show-cause hearing, in light of the
                two endorsements on the note, the allonge was not necessary to establish
                respondent's status as the note holder. Leyva v. Nat'l Default Servicing
                Corp., 127 Nev. „ 255 P.3d 1275,1279-80 (2011) (recognizing that a
                party in possession of a properly negotiated, endorsed-in-blank promissory
                note is the note holder and is entitled to enforce the note).


SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
286 P.3d at 260 (reviewing a district court's legal conclusions de novo); cf.
                     Einhorn v. BAG Home Loans Servicing, LP, 128 Nev. , , 290 P.3d
249, 254 (2012) ("[S]trict compliance does not mean absurd compliance.").
                                 Appellant lastly contends that respondent's document
                     certifications failed to comply with NRS 240.1655(2).        See FMR 11(4)
                     (2011) (requiring a certification to comply with subsection 2 of NRS
                     240.1655). Again, we disagree. Respondent's certifications did not need to
                     comply with sub-subsection (c) of NRS 240.1655(2) when the notarial
                     officer's only function was to administer an oath under sub-subsection (b).
                                 As there was no factual or legal error on the district court's
                     part, Edelstein, 128 Nev. at , 286 P.3d at 260, we
                                 ORDER the judgment of the district court AFFIRMED.




                                                                            Pieikuu:               J.
                                                                  Piçring




                                                                  Parraguirrs


                                                                      Ala                      '   J.
                                                                  Saitta




                     cc: Hon. Patrick Flanagan, District Judge
                          Tory M. Pankopf
                          McCarthy & Holthus, LLP/Las Vegas
                          McCarthy & Holthus LLP/Reno
                          Washoe District Court Clerk


SUPREME COURT
        OF
     NEVADA
                                                           3
(0) 1947A    Atito